PER CURIAM.
Defendant appeals from his sentence upon his conviction for second degree murder and contends that the trial court erred in its upward departure from the sentencing guidelines. We affirm.
One of the trial court's reasons for the departure concerned defendant’s escalating pattern of criminal conduct, culminating in this case with murder. This is a valid reason for departure. Winkler v. State, 515 So.2d 1017 (Fla. 2d DCA 1987). However, other reasons given by the trial court were clearly invalid and have been repeatedly so held in reported appellate cases. Nonetheless, we conclude beyond a reasonable doubt that the trial judge would have departed from the recommended guidelines sentence on the basis of the one valid reason. See Albritton v. State, 476 So.2d 158 (Fla.1985).
Affirmed.
CAMPBELL, C.J., and LEHAN and PARKER, JJ., concur.